1 Reported in 1 N.W.2d 866.
This case comes here on an appeal by defendant Joseph Timm from judgment in favor of plaintiff against both defendants. The case arose out of a collision between an automobile registered in the name of Lydia and driven by her, and a car in which the plaintiff was riding. The verdict was against both defendants. Defendant Joseph moved for judgment notwithstanding. That motion denied, judgment was entered on the verdict.
Recovery was sought on the theory that defendant Joseph Timm had registered the title to the automobile in the name of his daughter Lydia "for the sole purpose of avoiding liability by the said *Page 511 
defendant, Joseph Timm, for damages which might result to third persons" from its operation. The case was submitted to the jury on the question whether or not Joseph, as well as Lydia, was interested in the ownership of the car. There is an express disclaimer by plaintiff that liability is sought under the family car doctrine. There is no claim of joint enterprise. The one question is whether there is evidence justifying the jury finding that Joseph was an owner of the car.
Lydia is unmarried, about 35 years of age, and lives mostly with her parents. Her father pays her no fixed wages for the work she does, but occasionally gives her "spending money." She worked for other people eight or ten weeks during the summer. It is undisputed that in 1935 Lydia negotiated for the purchase of the car here in question, the father furnishing the price. The car was registered in her name, the dealer paying the registration fee as part of the transaction. Her father apparently had nothing to do with the selection of the car or its registration except to furnish the price. Lydia customarily drove the car when she was in it. Other members of the family drove it only when she gave permission. Her father had general permission to use it when he desired. He also occasionally used another car which belonged to Lydia's brother, who also worked on the farm. The gas for both cars came from a storage tank on the farm. The father paid for it. Lydia paid her own registration fee each year.
The family-car doctrine being out of the case by concession of counsel, the field of consideration is somewhat narrowed. It must be limited to the theory of trial, which was, notwithstanding registry of the involved car in the name of the daughter, whether the father was the real owner. In the technical sense, title was in the daughter Lydia. But the evidence is open to inference that the purpose of appellant was to furnish not one but two automobiles for the use of the whole family, himself included. He not only paid for both cars, but also furnished about all the gas. Moreover, when Lydia's car was ruined by the accident he immediately replaced it by another, title to which was put in another *Page 512 
daughter. It was he who "ordered" the license for the new car. The other car, a Ford, was registered in the name of a son, who, like his sister Lydia, lived at home as a member of this typical and closely integrated farm family.
The father, daughter Lydia, and two sons, Henry and Harold, each had a driver's license. Appellant admitted in substance that not only he, but also the two sons, who were licensed to drive, used Lydia's car as it was needed about the farm.
Reasonable is the inference that appellant did have dominion over the cars whenever he chose to exercise it. Certainly he furnished both cars (and the third, new one) in the sense that he paid for them. Under such circumstances, the inference of a species of equitable and joint family ownership, in which the father shared, is reasonable. In such case, the location of legal title at the moment is not always determinative. "More may be considered than the naked title to the motor vehicle in determining who is the owner." Holmes v. Lilygren Motor Co. Inc. 201 Minn. 44, 48, 275 N.W. 416., 418. Again, "where the alleged title in a party appears to be part of an arrangement between the parties for purposes other than bona fide ownership by the person ostensibly holding the title, the trier of fact may look through the form to the substance of the transaction and say that the semblance of ownership is not the reality." Flaugh v. Egan Chevrolet, Inc. 202 Minn. 615, 621,279 N.W. 582, 586.
This accident occurred while the Timm family was en route to town for their week-end shopping and entertainment. That was clearly a family purpose and so the purpose of the father, who now seeks to escape liability for the result. So we cannot say that the jury was wrong in holding that he should not be successful.
Judgment affirmed.